DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-17 in the reply filed on 05/18/2022 is acknowledged. Accordingly, claims 18-20 are withdrawn from consideration.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/530239, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 requires that the sleeve is elastomeric, has a base uniform thickness of 0.5 to 3mm, and has a softening point of 450⁰F and a thermal conductivity of 3 W/mK. Provisional application 62/530239 does not provide support for these limitations. Accordingly, claims 1-17 are not entitled to the benefit of the provisional application.
Applicant’s claim for the benefit of a prior-filed application PCT/US2018/041337 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, claims 1-17 have an effective filing date of 07/09/2018.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 9-11, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosdal (US7337902) in view of Han et al. (US20160206070).

Regarding claims 1 and 2, Rosdal discloses a protective cover (Figures 1-5) for 
a handheld electrically heated instrument that includes a thermally conductive exterior surface heated within a range of about 250oF to about 4500F, the cover comprising: 
an elastomeric sleeve (100, Figures 1-5) sized to cover and conform (“dispose an appliance…into the sheath member”, refer to Column 5, lines 13-15; “the sheath…tightens…about the appliance…even where the appliance includes one or more irregular shaped portions”, refer to Column 5, lines 18-23; “altering a cavity size within the sheath”, refer to Column 5, lines 45-46; additionally, Rosdal’s cover is formed of a silicone rubber, refer to Colum 5, lines 59-60, which is a material that exhibits both elasticity and flexibility. Conform is defined as “to be similar” by Merriam-Webster, thus, Rosdal’s cover is made to be similar to an appliance that it covers, such as a cylindrical-shaped curling iron, both due to its geometry and its material of construction) to the thermally conductive exterior surface of the handheld heated instrument (“cover and/or enclose a curling iron for hair”, refer to Column 5, line 10), wherein the sleeve has a base uniform thickness (refer to Figure 4, which shows the thickness of the sleeve as being uniform), wherein the elastomeric sleeve comprises a high-temperature polymer, wherein the high-temperature polymer comprises a silicone rubber (“silicone rubber”, refer to Column 5, lines 59-60). Applicant’s disclosure states that “a high-temperature polymer having a softening point about 450⁰F and a thermal conductivity less than about 3W/m K…the high-temperature polymer may be made of a silicone rubber” (refer to Paragraph [021] of Applicant’s disclosure), thus, Rosdal’s silicone rubber has a softening point above 450oF and a thermal conductivity less than about 3 W/m K.
Rosdal does not disclose wherein the base uniform thickness of the sleeve is in a 
range of 0.5 to 3 mm exclusive of holes or surface features; rather, Rosdal is silent on the thickness of the base.  
Han discloses a similar protective cover for a handheld electrically heated instrument (“burn prevention cover”, 320; best shown in Figures 13, and 16-17), wherein the protective cover comprises a plurality of outer ribs (321, 323) depending from a base material (refer to Han cropped and annotated Figure 16, below). Han discloses that the height of the plurality of outer ribs may be “over 1mm, although it can be 8 mm in some cases” (refer to Paragraph [0066]). Han does not explicitly disclose the thickness of the base material; however the thickness of the base material is depicted as being approximately 1/5 the length of the rib, i.e. 0.2mm – 1.6mm, which overlaps the claimed range. Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosdal’s protective cover such that the base uniform thickness is within the claimed range, since Han demonstrates that such values are well-known in the art and since it has been held that Prior Art ranges that include claimed ranges, provide prima facie case of obviousness. See MPEP 2144.05(I). Additionally, such a modification provides the advantage of permitting the sleeve to retain flexibility while still providing adequate thermal insulation.
	

    PNG
    media_image1.png
    445
    549
    media_image1.png
    Greyscale

Regarding claim 3, the combination of Rosdal and Han discloses the protective cover of claim 2, as applied above. Rosdal further discloses wherein the silicone rubber is a polysiloxane material (Rosdal discloses a silicone rubber that has a “backbone of silicon oxygen linkages”, refer to Column 5, lines 60-62; per chemeurope, refer to attached NPL, “silicone rubbers, more scientifically known as polysiloxane…differ from other polymers in that their backbones consist of Si-O-Si units”; Rosdal discloses that the protective cover is formed of silicone rubber having a silicon oxygen backbone; chemeurope discloses that silicone rubber and polysiloxane are synonymous, thus the combination of Rosdal and Han discloses the protective cover being a polysiloxane).
Regarding claim 5, the combination of Rosdal and Han discloses the protective cover of claim 1, as applied above. Rosdal further discloses wherein the elastomeric sleeve is generally cylindrical (best shown in Rosdal, Figures 1-2, and 5) and sized to cover and conform to a barrel of a curling iron or curling wand (“dispose an appliance…into the sheath member”, refer to Rosdal, Column 5, lines 13-15; “the sheath…tightens…about the appliance…even where the appliance includes one or more irregular shaped portions”, refer to Rosdal, Column 5, lines 18-23; “altering a cavity size within the sheath”, refer to Rosdal, Column 5, lines 45-46; additionally, Rosdal’s cover is formed of a silicone rubber, refer to Rosdal, Colum 5, lines 59-60, which is a material that exhibits both elasticity and flexibility. Conform is defined as “to be similar” by Merriam-Webster, thus, Rosdal’s cover is made to be similar to an appliance that it covers both due to its geometry and its material of construction; “cover and/or enclose a curling iron for hair”, refer to Rosdal, Column 5, line 10).
Regarding claim 6, the combination of Rosdal and Han discloses the protective 
cover of claim 5, as applied above. Rosdal further discloses wherein the elastomeric sleeve is closed on one end (best shown in Rosdal, Figures 1-3).
Regarding claim 9, the combination of Rosdal and Han discloses the protective 
cover of claim 5, as applied above. The combination does not thus far disclose wherein the elastomeric sleeve comprises a plurality of uniformly spaced ridges around a circumference of the sleeve; however, the combination does disclose that the sleeve/cover may include ridges/protrusions (“there may be an ornamentation on a surface thereof that may include…protrusions”, refer to Rosdal Column 7, lines 30-33). Han discloses a plurality of uniformly spaced ridges (321, 323) disposed around the circumference of the protective cover (refer to Han Figures 13, and 16-17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cover of the combination of Rosdal and Han such that the elastomeric sleeve comprises a plurality of uniformly spaced ridges around a circumference of the sleeve, as taught by Han, since the combination discloses that the sleeve may comprises ridges, and Han demonstrates that ridges are well-known in the art and since such a modification provides the advantage of increasing the surface area of the sleeve thereby permitting more airflow over the surface.
Regarding claim 10, the combination of Rosdal and Han discloses the protective cover of claim 9, as applied above. Per the modification addressed in claim 9, the uniformly spaced ridges of Han were incorporated into the elastomeric sleeve of the combination of Rosdal and Han, where Han’s ridges are disclosed as having a uniform height (all of the ridges have the same/uniform height, see Figure 16) and wherein each of the uniformly spaced ridges has a uniform height in a range of 1 to 4 mm (“the height…may be over 1mm, although it can be 8mm”, refer to Paragraph [0066]), and wherein the plurality of ridges have a uniform width (each of the ridges have the same width, refer to top right image of Figure 16). The combination does not disclose that the uniform width is in a range of 1 to 4 mm; rather, the combination is silent on the width of the ridges. The width (dimension perpendicular to the height) of the plurality of ridges is depicted in Han Figure 16 as being approximately ¼ that of the length of the ridge, i.e. ~0.25mm ~ 2mm, which overlaps the claimed range. Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the protective cover of the combination of Rosdal and Han such that the uniform width of the uniformly spaced ridges is within the claimed range, since Han demonstrates that such values are well-known in the art and since it has been held that Prior Art ranges that include claimed ranges, provide prima facie case of obviousness. See MPEP 2144.05(I).
Regarding claim 11, the combination of Rosdal and Han disclose the protective cover of claim 9, as applied above. Per the modification addressed in claim 9, the plurality of uniformly spaced ridges of Han were incorporated into the elastomeric sleeve of the combination of Rosdal and Han, wherein Han’s ridges have a semi-circular cross-section (referring to top left image and bottom right image of Han Figure 16, the ridges are shown to have rounded top and bottom ends and a flat bottom, thereby providing a semi-circular cross-section; thus, the combination provides all the limitations of claim 11.).
Regarding claims 13, the combination of Rosdal and Han discloses the protective cover of claim 9, as applied above. Per the modification addressed in clam 9, the plurality of ridges of Han were incorporated into the elastomeric sleeve of the combination of Rosdal and Han, wherein Han’s plurality of ridges are non-continuous around the circumference of the sleeve (refer to cropped and annotated Han Figure 17, below wherein a discontinuity exists between individual ridges due to the orientation of said ridges, i.e. a single ridge does not extend continuously around the circumference of the sleeve since each ridge of the plurality of ridges are oriented such that they extend into the page, thus when viewing a circumferential cross-section of the sleeve, as depicted in the upper right image of Figures 16-17 a discontinuity exists between individual ridges due to their orientation).   

    PNG
    media_image2.png
    442
    477
    media_image2.png
    Greyscale

Regarding claims 16-17, the combination of Rosdal and Han discloses the protective cover of claim 1, as applied above. Rosdal further discloses wherein the high-temperature polymer has a thermal conductivity less than about 1 W/m K or less than about 0.5 W/m K (Rosdal discloses that the protective cover may be formed of silicone rubber, refer to Column 5, lines 59-60; as noted by Applicant’s disclosure in Paragraph [0025], “thermal conductivity less than about 1 W/m K, or a thermal conductivity less than about 0.5W/m K…can be achieved using a grade of silicone rubber; additionally refer to Table 1 of the attached NPL, Intertronics Technical Bulletin which states that the thermal conductivity of silicone rubber is 0.2 W/m K).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rosdal and Han as applied to claim 3 above, and further in view of Chemeurope (NPL – Silicone Rubber).
Regarding claim 4, the combination of Rosdal and Han discloses the protective cover of claim 3, as applied above. While the combination discloses that the silicone rubber is a polysiloxane material, the combination does not explicitly disclose wherein the polysiloxane has a hardness in a range of 10 to 90 Shore A. However, Chemeurope discloses that silicone rubber/polysiloxane has a Shore A hardness of 40-90 (refer to Chemeurope’s Mechanical Properties table), which overlaps the claimed range. 
The combination of Rosdal and Han discloses the claimed invention except for explicitly disclosing that the polysiloxane/silicone rubber has a Shore A hardness of 40-90. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the polysiloxane/silicone rubber to have a Shore A hardness in the claimed range, as taught by Chemeurope, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rosdal and Han as applied to claim 5 above, and further in view of Leblanc (US2005/0252521).
	Regarding claim 7, the combination of Rosdal and Han discloses the protective cover of claim 5, as applied above. The combination does not disclose wherein the elastomeric sleeve comprises a plurality of uniformly spaced through holes; however, the combination does disclose that the sleeve/cover may include different surface features including protrusions and/or holes/cavities (“There may be…cavities”, refer to Rosdal Column 7, lines 34-35). 
Leblanc discloses a similar protective cover (10, Figures 1-5) for a handheld electrically heated instrument (“curling iron cover”, refer to Abstract), wherein the cover comprises a sleeve (12) wherein the sleeve comprises a plurality of uniformly spaced through-holes/apertures (36, best shown in Figure 2 wherein pairs of through holes are shown disposed uniformly/symmetrically about the left and right sides of the cross section) for “dissipating heat emanating” (refer to Paragraph [0016]) from a handheld electrically heated instrument disposed within the sleeve, thereby demonstrating that protective covers having through holes are well-known in the art. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomeric sleeve of the combination of Rosdal and Han to comprise a plurality of uniformly spaced through holes as taught by Leblanc, since the combination discloses that the sleeve may comprise holes/cavities and since Leblanc demonstrates that through-holes are well-known in the art and since such a modification provides the advantage of improving the heat dissipation of the cover.
Regarding claim 12, the combination of Rosdal and Han discloses the protective cover of claim 9, as applied above. The combination does not thus far disclose wherein a portion of the elastomeric sleeve is free of ridges in an area corresponding to a tong of a curling iron; however it is well-known to provide a protective cover wherein a portion of the sleeve does not comprise ridges, as demonstrated by Leblanc. Leblanc discloses a similar protective cover (10, Figures 1-5) for a handheld electrically heated instrument (“curling iron cover”, refer to Abstract), wherein the cover comprises a sleeve (12) wherein the sleeve comprises a plurality of ridges (38) to “conduct heat outwardly form the interior” of the sleeve (refer to Paragraph [0016]), wherein a distal-most portion of the sleeve is shown to not have ridges (refer to Figures 1-2, and 4), wherein, depending upon the configuration of the hair curling iron, this area devoid of ridges may correspond to a tong of a curling iron. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomeric sleeve of the combination of Rosdal and Han such that a portion of the elastomeric sleeve is free of ridges, as taught by Leblanc, since such a modification provides the advantage of reducing the amount of raw material required to manufacture the sleeve.

Claims 8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rosdal, Han and Leblanc as applied to claim 7 above, as evidenced by McClendon et al. (US6604532).
Regarding claim 8, the combination of Rosdal, Han and Leblanc discloses the protective cover of claim 7, as applied above, wherein each of the holes is circular (refer to Leblanc Figure 2). The combination does not disclose wherein each hole exposes an area of the barrel not greater than 0.5 cm2, rather the combination is silent on the dimensions of the through holes, wherein the size of the through holes directly affects the area of the barrel that is exposed. The protective cover of the combination of Rosdal, Han and Leblanc is intended to cover the barrel of a hair curling iron, wherein hair curling irons typically have a length between five and seven inches, as evidenced by McClendon et al (refer to McClendon Column 1, lines 43-47). Considering the length of portion 12 of Leblanc’s protective cover to be eight inches, the size of the circular-shaped through holes can be approximated as having a diameter of less than 1/8 inch (0.3175cm), thereby providing an area of the through hole as approximately 0.079 cm2 (pi*((0.3175/2)^2)), which is within the claimed range. Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosdal’s protective cover such that the base uniform thickness is within the claimed range, since Han demonstrates that such values are well-known in the art and since it has been held that Prior Art ranges that include claimed ranges, provide prima facie case of obviousness. See MPEP 2144.05(I). Additionally, such a modification provides the advantage of permitting airflow to the handheld electrically heated instrument while preventing a user’s hand from engaging with a surface of the handheld electrically heated instrument.

Regarding claims 14-15, the combination of Rosdal and Han disclose the protective cover of claim 5, as applied above. The combination does not disclose wherein the elastomeric sleeve has a uniform internal diameter in a range of 2 to 10 cm or 3.5 to cm. Rather, the combination is silent on the dimensions of the internal diameter. Based on a review of Applicant’s specification, the diameter of the elastomeric sleeve is depicted as having a taper toward a distal end thereof (refer to Applicant’s Figures 2 and 4-6); thus, the limitation “a uniform internal diameter” is interpreted in light of Applicant’s specification such that a taper exists at a distal end of the sleeve. The elastomeric sleeve of the combination of Rosdal and Han disclose a uniform internal diameter (with taper toward a distal end thereof) in a direction as depicted in Rosdal’s annotated Figure 1, below, i.e. the internal diameter depicted by the double arrow below remains constant/uniform until a slight tapering at a distal end thereof, similar to that of Applicant’s sleeve. The combination does not disclose the width of the internal diameter and therefore does not disclose that the uniform internal diameter is in a range of 2 to 10cm or 3.5 to 6cm; however, the sleeve of the combination of Rosdal and Han is intended to be used for heated appliances such as “curling irons” (refer to Han, Column 1, lines 6-8) and that the sleeve may have “variations in size” (refer to Han, Column 7, lines 56-61). Thus, one of ordinary skill would anticipate that the sleeve of the combination of Rosdal and Han must be large enough for a curling iron to fit on an interior thereof, and curling irons are available in various sizes to impart different sized curls in a user’s hair, as evidenced by McClendon. McClendon discloses that curling iron barrels come in various sizes ranging from one-eight inch (0.3175cm) to two inches (5.08cm), refer to McClendon Column 1, lines 41-44. In order for the sleeve of the combination of Rosdal and Han to operate as intended, i.e. to fit over an outer surface of a curling iron, the sleeve must have an inner diameter no smaller than the typical diameters of curling irons, e.g. 0.3175 cm to 5.08 cm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the elastomeric sleeve of the combination of Rosdal and Han such that the uniform internal diameter is within the claimed range, since McClendon provides evidence that such diameters are standard for curling irons and providing the sleeve of the combination of Rosdal and Han with the uniform internal diameter in this range permits the sleeve to operate as intended. Additionally, it has been held that Prior Art ranges that include claimed ranges, provide prima facie case of obviousness. See MPEP 2144.05(I). 

	

    PNG
    media_image3.png
    291
    587
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: refer to the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/
Examiner, Art Unit 3772                                                                                                                                                                                             
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772